Nichols, J.
This action purports to be an action by appellee against appellant to recover damages for personal injuries received by appellee through the negligence of appellant. The action was commenced May 18,1918, by filing a complaint in one paragraph. March 3,1919, a second paragraph of complaint was filed. October 10, 1919, the plaintiff dismissed the first paragraph of complaint. The second paragraph of complaint is not in the transcript. There is therefore no complaint in the record and no question is presented. The *319judgment is affirmed on the authority of Lawrence v. Oliver Typewriter Co. (1912), 51 Ind. App. 434, 99 N. E. 809; Graves v. Jenkins (1915), 58 Ind. App. 500, 108 N. E. 531.